This case began as a petition for a writ of mandamus and was subsequently treated as a complaint (Mass.R.Civ.P. 1A, 365 Mass. 731 [1974]) seeking relief in the nature of mandamus. G. L. c. 249, § 5, as appearing in St. 1973, c. 1114, § 291. It was heard by a judge of the Superior Court on a “statement of agreed facts.” Judgment was entered (Mass.R.Civ.P. 58[a] [1], 365 Mass. 826 [1974]) dismissing the complaint, and the plaintiffs have appealed. We agree with the judge’s rulings, and, as no useful purpose would be served by detailing them, we affirm the judgment for the reasons stated in the “Memorandum and Order” filed by the judge.

So ordered.